My disagreement with the majority opinion is not with the rule stated in subdivision (a) of division one. The rule is correctly stated. The evidence upon which *Page 208 
the majority opinion must rest to support the application of the rule is insufficient under any decision of this court.
Conspiracy to commit a crime is not necessarily proved by declarations of the conspirators prior to or during the pendency of the criminal enterprise. Such a conspiracy may be established by facts and circumstances of such a nature as to lead an honest and impartial jury to the conclusion that a conspiracy in fact did exist. The evidence (independent of statements made by the alleged coconspirators many months after the commission of the alleged crime, and after their arrest, and while incarcerated) fails to establish prima facie the fact of a conspiracy. The State's evidence shows that Pressley and Long were at a specified place, and that they requested food and a place to spend the night. The testimony of the witness concerning these facts is insufficient to authorize an inference that a crime was about to be committed. The majority opinion couples the fact related with an alleged statement of Pressley while incarcerated in Macon, Georgia (wherein he communicated a request to Long not to reveal the location of the body, and when Long disregarded this request and took the officers to a point where a skeleton was found, Pressley cursed Long and accused him of "ratting" on him), together with incriminating statements by Long, to show a criminal conspiracy. If, as stated in the majority opinion, Long's incriminating statements were of such a nature as to authorize the jury to find that he was attempting to conceal his guilty participation in the crime, this would not authorize an inference that there was a conspiracy still existing to conceal it, since the fact of the crime had been revealed by Long.
I am not unmindful that this court has held that the criminal enterprise continues so long as the coconspirators conceal the crime. The soundness of such decisions might be debated at length, but if such is the correct rule, would not the statutes of limitation (where such statutes would otherwise apply) be suspended, where there might be evidence of a conspiracy to commit a crime, until such time as the conspirators confess their guilt? See Krulewitch v. United States, No. 143, October Term, 1948, decided March 28, 1949, by the Supreme Court of the United States.
Declarations "during the pendency of the criminal project" *Page 209 
(Code, § 38-306) have been held to relate to the crime charged. See Howard v. State, 109 Ga. 137, 140 (34 S.E. 330);Wall v. State, 153 Ga. 309, 316 (112 S.E. 142); Tanner
v. State, 161 Ga. 193, 197 (130 S.E. 64); Lance v.State, 166 Ga. 19, 20 (142 S.E. 105). I am of the opinion that these decisions state a correct rule. While the majority opinion relies on that line of authorities (some of which are cited in the majority opinion) which extends the conspiracy so long as the crime is concealed, I am driven to the conclusion that the evidence in this case does not support the opinion, since it clearly appears from the evidence that Long made at least two statements in Georgia after his arrest, one in Macon and one in Waycross, that the statements so made are in every material respect the same, that Long revealed, while incarcerated at Macon, the location where (he said) Pressley had committed the crime charged. In view of the fact that Long led the officers to the location of a skeleton, and Pressley cursed him for "ratting" on him, I fail to see wherein the conclusion is authorized that there was a conspiracy to conceal the crime at the time Pressley charged Long with "ratting." If there had been a conspiracy to conceal the crime (which in my view is not shown by the record), it was terminated when Long took the officers to the spot where he said the crime was committed by Pressley, and where a skeleton was found.
Whether or not the evidence complained of might have been admissible under some other rule of law, is not material to the issue here. The court's opinion is limited to the ruling that it was admissible under the rules applicable to a conspiracy. Firmly convinced, as I am, that the evidence was inadmissible under the Code, §§ 38-306, 38-414, I must dissent from the ruling made. As was said by Mr. Justice Jackson in his concurring opinion in Krulewitch v. United States, supra, "there is, of course, strong temptation to relax rigid standards when it seems the only way to sustain convictions of evildoers." The relaxation of rules of law and evidence in order that an accused may be required to account for brutal or heinous crimes may lead to chaos in the judiciary, and result, in "the most odious of all oppressions," those which "mask as justice."
The majority having ruled (in which ruling I concur) that the dental chart of the deceased could be established only by an *Page 210 
authenticated copy, the evidence of the Naval officers based on information contained in the chart was, therefore, improperly admitted. With this improper evidence excluded, the evidence is insufficient to establish the corpus delicti. It is true that a skeleton was found at the point indicated by the statements of Long as the place where a crime had been committed. There was no identification of the skeleton other than by the testimony of a brother of the alleged deceased that a belt buckle found at or near the skeleton was "similar to the one worn by my brother the last time I saw him." While such testimony might be a circumstance for consideration of the jury, it was insufficient to identify the skeleton found as that of the alleged deceased, and the corpus delicti was not established by evidence independent of the incriminating statements of the alleged coconspirator.